 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLewisMechanicaland Metal Works, Inc.andSheetMetal WorkersInternationalUnion, AFL-CIO,LocalNo. 60. Cases 19-CA-18534, 19-CA-18683, and 18-CA-1870031 August 1987DECISION AND ORDERBY MEMBERSBABSON, STEPHENS, ANDCRACRAFTOn 28 April 1987 Administrative Law JudgeWilliam J. PannierIII issuedthe attached 'decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, I andconclusions,tomodify the remedy,2 and to adoptthe recommended Order as modified and set forthbelow.3In agreeingwith the judge that the Respondentviolated Section 8(a)(3) and (1) of the Act by refus-ing to hire Michael Pettaway, we apply the analy-sis set forth inWright Line,251 NLRB 1083 (1980),enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455U.S. 989 (1982), approved inNLRB v. Transporta-tionManagement Corp.,462 U.S. 393 (1983). Wefind that the General Counsel established a primafacie case by showing that Pettaway's union mem-bershipwas a motivating factor in the Respond-ent's decision not to hire him. The General Coun-selpresented evidence that Pettaway, a unionmember, applied for employment with the Re-spondent, that the Respondent knew of his unionmembership, and that the Respondent expressedopposition to hiring union members. In a letter tothe Idaho Human Rights Commission, the Re-spondent stated that if the union members werewilling to accept the consequences of withdrawaliThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsInterestwill be computed in accordance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987) Interest on amountsaccrued prior to 1 January 1987 (the effective date of the 1986 amend-ment to 26 U S C § 6621) shall be computed in accordance withFloridaSteel Corp,231 NLRB 651 (1977)3Because this case involves 8(a)(1) and (3) violations directed againstapplicants for employment, we shall modify the judge's recommendedOrder to include the word "applicants" in addition to the word "employ-ees" already includedWe shallalso issuea new notice to include this change as well as toadd a word the judge inadvertently omitted from his noticefrom the Union, and if the Respondent had thework, it would hire them. In the letter, the Re-spondent also stated that Pettaway had never indi-cated that he would accept those conditions.The burden then shifted to the Respondent toshow that it would not have hired Pettaway evenin the absence of his union activities.When calledby the General Counsel, Respondent PresidentLeland Lewis testified that neither in his letter tothe Commission nor in his prehearing affidavit hadhe said that he had not hired Pettaway because ofthe lack of work. He also stated that he was notcontending that the lack of work was the reasonfor not hiring Pettaway. However, during the ex-amination later by the Respondent's counsel,Leland Lewis stated that the reason he had nothired Pettaway was that the Respondent's work-load had not developed to the point where theyneeded Pettaway's expertise. The judge found thatthe answers were internally contradictory and notsusceptible of belief. In discrediting this testimony,the judge found that the Respondent had given nocredible evidence that Pettaway would not havebeen offered employment even if he had with-drawn from the Union. Because the Respondentfailed to meet its burden of rebutting the GeneralCounsel's prima facie case and also failed to estab-lish an affirmative defense underWright Line,itsrefusal to hire Pettaway violated Section 8(a)(3)and (1) of the Act.ORDERThe National Labor Relations Board orders thattheRespondent,LewisMechanicalandMetalWorks, Inc., Idaho Falls, Idaho, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Telling applicants or employees that it isfutile to support Sheet Metal Workers InternationalUnion,AFL-CIO, Local No. 60, or any otherlabor organization, by saying that it will never be aunion shop.(b) Telling applicants or employees, expressly orby implication, that they must withdraw fromunion membership to obtain employment.(c) Interrogating applicants or employees con-cerning their union membership and sympathies.(d) Refusing to hire applicants or employees untilthey have withdrawn from union membership.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.285 NLRB No. 54 LEWIS MECHANICAL WORKS515(a)Make whole Michael Pettaway for any lossof pay he may have suffered as a result of the un-lawful refusal to offer him employment prior toAugust 1986 in themannerset forth in the remedysection of the judge's decision as modified above infn. 2.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c)Post at its facility in Idaho Falls, Idaho,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gionalDirector for Region 19, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted By Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT tell applicants or employees thatit is futile to support Sheet Metal Workers Interna-tionalUnion,AFL-CIO, Local No. 60, or anyother labor organization, by saying that we willnever be a union shop.WE WILL NOT tell applicants or employees, ex-pressly or by implication, that they must withdrawfrom union membership to obtain employment.WE WILL NOT interrogate applicants or employ-ees concerning their union membership and sympa-thies.WE WILL NOT refuse to hire applicants or em-ployees until they have withdrawn from unionmembership.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole Michael Pettaway for anyloss of pay he may have suffered as a result of ourunlawful refusal to offer him employment prior toAugust 1986, with interest on the amount owing.LEWISMECHANICAL AND METALWORKS, INC.Max D. Hochanadel,for the General CounselSteven A. Gardner (Gardner & Higgins),of Idaho Falls,Idaho, for the Respondent.Paul F.Masi,of Sepulveda, California, for the ChargingParty.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge. Iheard thiscasein Pocatello, Idaho, on 12 February 1987.On 28 November 19861 the Regional Director forRegion 19 of the National Labor Relations Board issuedan order consolidating cases, consolidated complaint, andnotice of hearing-based on the unfair labor practicecharges filed on 11 August in Case 19-CA-18534, on 20October in Case 19-CA-18683, and on 27 October,amended on 29 October, in Case 19-CA-18700-allegingviolations of Section8(a)(1) and(3)of the NationalLaborRelationsAct, 29 U.S.C. § 151 et seq. All partieshave been afforded full opportunity to appear, to intro-duce evidence, to examine and cross-examine witnesses,and to file briefs. Based on the entire record, on thememorandum brief filed on behalf of the General Coun-sel and the posttrial brief filed on behalf of Respondent,and on my observation of the demeanor of the witnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONLewis Mechanical and Metal Works, Inc. (Respond-ent) isa State of Idaho corporation with office and placeof business in Idaho Falls, Idaho, where it engages in thebusinessof mechanical, heating, air conditioning, ventila-tion, refrigeration, and sheet metal contracting. Duringthe 12-month period prior toissuanceof the consolidatedcomplaint, a representative period, Respondent, in thecourse and conduct of itsbusinessoperations, had grosssalesvaluedin excessof $500,000.During that sameperiod, in the course and conduct of its business oper-ations,Respondent purchased and caused to be trans-ferred and delivered to its Idaho facilities goods and ma-'Unless stated otherwise, all dates occurred in 1986 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDterials valued in excess of $50,000 either directly fromsources located outside that State or from Idaho suppli-ers which, in turn, obtained those goods and materials di-rectly from sources outside the State of Idaho. There-fore, I conclude, as admitted in the answer, that at alltimesmaterial,Respondent has been an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.fectuate that conduct." (Citations omitted.)Advanced In-stallations,257 NLRB 845, 854 (1981), enfd. 698 F.2d1231 (9th Cir. 1982). Given the absence of a credible le-gitimate reason, indeed the absence of any reason, fornot hiring Pettaway and the presence of evidence dem-onstrating all elements of an unlawfully motivated refusalto hire, it follows that Respondent violated the Act byfailing to hire him between May and August.II.THE LABOR ORGANIZATION INVOLVEDAt all times material, Sheet Metal Workers Interna-tionalUnion,AFL-CIO,Local No. 60(the Union) hasbeen a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe principal allegation in this case is that Respondentrefused to hire Michael Pettaway between May andAugust. Because it is undisputed that Respondent ulti-mately did offer him employmentand inasmuch as, inthis respect, the only remedy sought by counsel for theGeneral Counsel,in his memorandumbrief, is "to makewhole Michael Pettaway for any loss of wages he mayhave incurred by Respondent's actions,"there is no issueconcerning the propriety of, or need for, areinstatementorder.In addition, the complaint alleges that Respondent vio-lated Section 8(a)(1) of the Act by variousstatementsmade to applicants for employment by Respondent'spresident and vice president during the months of April,May, June, and August. Most of these statements alleg-edlywere questions concerning the applicants' unionmembership status and the problems they mightencoun-ter if they failed to withdraw from union membershipbefore coming to work for Respondent. The remainingallegedstatementspertain to a remark that Respondentdid not intend to have a union shop and, further, a state-ment that Respondent got into trouble every time that it"hiredunion "Most of the alleged unlawfulstatementsattributed to Respondent's president and vice presidentare either conceded or uncontroverted. As discussedpost, all of them are statements that "interfere with, re-strain or coerce employees in the exercise of the rightsguaranteed in section 7" within themeaning ofSection8(a)(1) of the Act.Concerning to the failure to hire Pettaway, a prepon-derance of the evidence establishesall elementsof an un-lawful refusal to hire: application, refusal, expected unionsupport or sympathy, knowledge,animus, andmotiva-tion.Big E's Foodland,242 NLRB 963, 968 (1978);Hobo-ken Shipyards, 275NLRB 1507, 1514 (1985). In the finalanalysis,Respondent advanced no reason for its refusalto offer employment to Pettaway from May to August.The only witness who testified concerning the subjectwas not generally reliable and he advanced reasons that,at other points in his testimony, he expressly concededwere not reasons for not offering a job to Pettaway. Ofcourse,in assessingallegations of unlawfully motivatedconduct, "the crucial inquiry must be directed to thestate of mind of the official who made the decision to ef-B. The EvidenceRespondent is a closely held corporation, with all itsshares owned by members of the Lewis family. Similar-ly,all its officers are members of that family, withLeland L. Lewis serving as its president and with hisbrother, T. Lamont Lewis, servingas its vice president.2After Respondent came into existence during August1985, it was not an immediate success. For the first 3months it garnered no business and during the winter of1985-1986 its shareholders all accepted employment withother firms, for the most part with Ivie's, Inc. at its East-ern Idaho Regional Medical Center (EIRMC) project.However, by March and April Respondent had success-fullybid on some projects, one of which was theShopKo Department Store in Pocatello, Idaho. Conse-quently, the shareholders began leaving their other em-ployment so that they could commence working for Re-spondent. Further, Leland Lewis testified that by April,"we were optimistic about the future, yes, to the pointwhere we were maybe worried about being able to findpeople."Although both Leland and Lamont Lewis had beenlongstanding union members, Respondent has been non-union since its formation. During this period, Respondenthas been paying its employees approximately $5 less perhour than union scale. Leland Lewis testified that he hadbeen contacted on approximately five occasions by theUnion concerning a collective-bargaining contract and"always felt that at sometime we would sign a unionagreement . . . that some day when the economy andthe budget and everything will turn around, we'll belongto the [U]nion." Similarly, in the course of replying to aninternal union charge against him, Lamont Lewis stated,"As we [Respondent] develop it may come to a time inthe short future that it will be to our advantage to sign alabor contract."Nevertheless, it is clear that there came a point in timewhen Lewis' attitude toward the Union began to sour.Respondent had been the subject of a state investigationconcerning possible noncompliance with Idaho employ-ment law. At first, Leland Lewis testified that he "hadno idea" if the Union had been responsible for initiatingthat investigation.But pressed further regarding thetopic, he admitted that he had suspected that "somebodyin the [U]nion was siccing the unemployment division on[R]espondent " Furthermore, in a handwritten letter tothe Idaho Human Rights Commission (the Commission),Leland Lewis stated directly that "the Union has been2 It is admitted that at all times material, Leland and Lamont Lewishad been supervisors within the meaning of Sec 2(11) of the Act andagents of Respondent within the meaning of Sec 2(13) of the Act LEWIS MECHANICAL WORKSharrassing [sic] our Company and we cannot afford aconfrontation with the Union "Against this background unfurled the incidents at issuein this proceeding. On 16 April Pettaway and AndyHall,both then members of the Union, approachedLamont Lewis regarding the possibility of employmentLewis testified that they discussed Respondent's pay rateand the applicants' personal and employment status, aswell as their status as union members Lewis agreed thatthe subject of withdrawal from union membership hadbeen discussed and, at one point, he had "just told themthat they would have to make up their mind how theywanted to do it, because when you withdraw from aunion, you have the possibility of fine and penalty, youlose your benefits, and you even lose your friendship."'Initially,Lamont Lewis admitted that, on 16 April, healso had asked whether Hall and Pettaway would haveany problems with the Union if they were to come towork for Respondent because it was a nonunion compa-ny. But later he denied specifically having put that ques-tion to the two applicants during this conversationWhen asked, once more, if he had asked the questionthat he initially admitted and then denied having directedtoHall and Pettaway, Lewis answered, "That's hard toput in yes or no." He then was confronted with his pre-hearing affidavit, containing the statement- "At this pointI asked Pettaway and Hall if they would have any prob-lems with the [U]nion if they were to come to work for[Respondent], as we were nonunion." Faced with his af-fidavit,Lewis conceded, "That's probably the way itwas worded, yes, sir."Approximately 2 weeks later, Hall and Pettaway againtalked about employment with Lamont Lewis, this timeat the ShopKo site in Pocatello. Lewis testified, andPettaway agreed, that the job had not been too far ad-vanced at that time and Lewis pointed out to the appli-cants that work was progressing more slowly than Re-spondent had anticipated It is undisputed that Pettawaypointed out specifically that he "had just completedworking at ShopKo in Idaho Falls, which was a mirrorimage of that same building " Moreover, during this con-versation, Lewis admittedly "could very possibly [have]talked about" whether Hall and Pettaway had taken careof things with the Union.On 14 or 15 May Leland Lewis telephoned and of-fered employment to Hall. During this conversation,Lewis said that Hall might have a problem working forRespondent if he "didn't get things squared away withthe [U]nion" before starting work. Hall replied that hewould talk to the Union to ensure that he did not en-counter problems On 19 May, when Hall reported forwork,LelandLewis admittedly asked if Hall "hadgotten things squared away with the [U]nion" and Hallanswered that he had gotten a withdrawal card. Lewisthen put Hall to work However, after working for Re-spondent for approximately 3 weeks, Hall quit.Periodically Pettaway telephoned Respondent to in-quire about employment During one such call, in June,Pettaway was told by Leland Lewis that work was slow8Lewis testified that he made these remarks because "I knew Andyand Pettaway,and Iwas concerned for their welfare "517and, according to Pettaway, Lewis asked if Pettaway"had got a withdrawal yet, and I said no." When initiallyasked if he had "asked Pettaway if he would have anytroublewith the [U]nion if he came to work for [Re-spondent] or if he would be able to work things out withthe [U]nion with regard to coming to work with [Re-spondent],"Leland Lewis responded- "I don't recallsaying that, no " However, after having been shown hisprehearing affidavit,Lewis conceded that he had putthose questions to Pettaway and, further, that Pettawayhad not replied that he would work things out with theUnion, but instead had said only "to hell with the[U]nion[ ]" Indeed, Leland Lewis acknowledged thatfrom April to August Pettaway never had said eitherthat he had withdrawn from the Union or that he wouldwithdraw from the Union as a condition of coming towork for RespondentLeland Lewis admitted that he had asked Pettawayabout withdrawal from the Union on so many occasionsthat Lewis could not recall the exact number It is notdisputed that one such occasion had occurred during atelephone conversation on 4 August. According toPettaway, when he asked about an opening, Lewis had"replied things were still pretty slow, and he asked mehad I got a withdrawal yet, and I said no." Following anexchange of small talk, testified Pettaway, Lewis hadsaid that "every time I hire union, I get in trouble."Asked about this portion of the conversation, LelandLewis testified. "Well, it's hard for me to believe that Isaid it that way because I didn't know of any problemsthatwe have had with hiring union people, we haven'thad any problems hiring union people "Hall and Pettaway were not the only applicants withwhom union membership status was discussed. It is un-contradicted that on 11 August unemployed sheet metalworker Carl Jorgensen applied for employment and, inthe course of his discussion with Leland Lewis that day,the latter asked if Jorgensen belonged to the UnionWhen Jorgensen answered that he had not belonged tothe Union since 1982, it is not denied that Lewis "saidthat they weren't a union shop and that they neverwould be "As stated above, in August Pettaway was offered em-ployment by Respondent. Leland Lewis testified that thisoccurred on advice of counsel rendered in response to aracial discrimination charge filed by Pettaway with, theCommission As noted above, during the course of theinvestigation of that charge, Leland Lewis submitted ahandwritten letter to the Commission. In that letter, hemade the following pertinent statements-1)When Mr Pettaway applied for employment,as he indicated he was a union member in goodstanding, still drawing union Fringe benefits, we areopen shop.We informed Mr Pettaway That Hewould have To Take out a withdrawal from theUnion To minimize any adverse affect to his unionmembership or to us. The consequences for Mr.Pettaway Leaving The Union could be quite Severeas he has only been a Journeyman for a short Time. 518DECISIONSOF THE NATIONAL LABOR -RELATIONS BOARDAs we were also Union Members in good stand-ing,we are experiencing some of these conditions.3)During May some of our work began to breakand we hired 6 Employees from May 5 Thru May19.Two of The Employees were College studentsThat had worked for usin 1985and were promiseda Job in 1986 if we had the work. Three of the Em-ployees we worked with at EIRMC from January-April & were promised jobs once our work startedand Ivey Inc. could release Them. They were hiredbefore Mr. Pettaway ever Talked To us. We had afew applications, some of which dated back to 1985.Mr. Pettaway Never responded as To what his situ-ation was with the Union, whether he could with-draw without jepordizing his Union membershipand benefits.The only thing we ever heard was that hewanted a job, and because the Economybeing as itwas we had several applicants who needed workand didn't have the benefits which were available toMr. Pettaway. However, we did hire a Full blood-ed Indian who was a union member in good stand-ing but had taken out a withdrawal from the union.4) In April we did not have 14 employees as Mr.Pettaway Indicated.We had only built up to 6 Em-ployees by the End of May one of which was a mi-nority....-The Total work which we had was notbreaking for us As we had hoped.-Because of the Economy conditions our jobs hadto be matched with The right Labor rates and wecould not afford To [sic] many at the higher rates.5)Mr. Pettawayisa unionmember and TheUnion in The past has provided some Employmenteven if the members have to Travel out of town ofwhich I heard of some that done just that.The Union shops were hireing [sic] off & onThru-out The year and I don't know why Mr.Pettaway did not apply at a union shop or Travelto work available out of state.We never felt it was our responsibility to provideEmployment for Union membersin asmuch as weare open shop, however if the Union members werewilling to accept the consequences of withdrawalfrom the Union and Lower wage rates if we hadthe work we would hire them. Mr. Pettaway neverindicated to us that he would accept those condi-tions or the condition that we could notguaranteehow long the work would be available.6)The Union has been harrassing our Companyand we cannot afford a confrontation with theUnion.We have tried hiring a union member whowithdrew from the Union. He worked for ThreeWeeks and was hassled so much by the union andunion membershe quit and then tried to draw un-employment. He worked approximately three weeksbeforegoingback to the union. The union is tryingto persuade our employees to quit by offering ThemEmployment over themembers onthe bench.We were associated with Mr. Pettaway workingfor another Contractor. at That Time he was an ap-prentice and still had much Too learn. Our involve-mentwith him was limited. We have never seen hiswork or ability since completing his Apprenticeship.Leland Lewis was the sole witness who testified re-gardingRespondent's reason(s) for not having hiredPettaway untilAugust.During his testimony-whencalled as anadverse witness by the General Counsel and,again,when called by Respondent-Lewis was interro-gated repeatedly about the subject of availability of workfrom May to August. In the end, his own inconsistenttestimony on that subject leaves Respondent in the posi-tion of having advanced no credible legitimate reason fornot having offered employment to Pettaway sooner.Thus, when called by the General Counsel, Lewis testi-fied thatRespondent had employed several peopleduring the summer. Further, he conceded that neither inhis letter to the Commission nor in his prehearing affida-vit had he said that Respondent had not hired Pettawaybecause there had been no work for him. This then ledto the following exchange:Q. And you are not contending today that that'sthe reason that you didn't hire Mr. Pettaway?A. No, not that we didn't have any work.Q. Pardon?A. No, not because we didn't have any work. Wewere anticipating a lot of work, yes.However, during the examination by Respondent'scounselthat followed, Leland Lewis changed direction:Q. Now, with regard to Pettaway, can you detailwhat the reasons were why you did not hire him atthat time?A.Well, the reason that we didn't hire Mike atthattimewas our work load had not developed tothe point where we needed the expertise that wefelt he had to offer to us. . . . [H]ad our work loadbeen sufficient to the point where we could haveusedMikePettaway,we would have hiredhim... .A. In May or June or July or at any time. Ourwork load had not developed as we had hoped thatitwould.We had a couple of jobs that normallyyou would have thought that we should have hadfive or six people on it. It never did turn out thatway.... So our work load has just not normallydeveloped like it should.Of course, Lewis' assertion concerning Respondent's per-ception of Pettaway's "expertise that we felt he had tooffer" is notexactly consistent with the acknowledge-ment in hisletter to the Commission that, "Our involve-ment with him was limited. We have never seen hiswork or ability since completing his Apprenticeship."Moreover, during redirect, Lewis acknowledged thatneither in that letter nor in his prehearing affidavit hadhe claimed that Pettaway had not been offered employ-ment because Respondent did not have the type of workthat he could do. And he then conceded that that reason LEWIS MECHANICAL WORKShad nothing to do with Pettaway's not being offered em-ployment until August.Nevertheless,when called as a witness during Re-spondent's case-in-chief and when asked why Pettawayhad not been hired sooner, Leland Lewis disregarded hisown earlier admissions by'testifying:The only reason I can think of that I didn't hirehim at this point in time was that we just didn'tneed him at that point in time, and during our proc-ess of hiring, we hired according to the budget thatwe had into the jobs, so we had hired some prettygood people prior to-when we first hired, we hadto balance our jobs with the manpower availableand the manpower we felt that we had to have-C. AnalysisThe complaint alleges that Respondent violated Sec-tion8(a)(1) of the Act by: interrogating job applicantsconcerning their union membershipstatus,telling appli-cantsthat if they worked for Respondent they shouldwithdraw from the Union,telling an applicantthatRe-spondent got into trouble whenever it hired union per-sonnel,and statingtoan applicant that Respondentwould not have a union shop. With respect to the lastallegation,Leland Lewis did not deny having said thatRespondent would never be a union shop to applicantJorgensen in August and I credit the latter's account ofwhat had been said that day. That statement to Jorgen-sen constituted "a bald assertion that the Respondentwould never recognize [a] [u]nion."Saint Luke's Hospi-tal,258 NLRB 321, 322 (1981) Furthermore, the com-ment was made by Respondent's president during thecourse of a job interview after questioning about the ap-plicant'sunion membershipstatus.An employment inter-view "is a sessionof serious import at which the employ-er deals with matters, and propounds corresponding in-quiries,designed to determine the suitability for employ-ment,in the employer's eyes, of the applicant beinginterviewed."Singer Co.,158 NLRB 677, 689 (1966). Inthe circumstances, Leland Lewis' remark to Jorgensenwas a coercive one, cf.Marian Lewis, Inc,270 NLRB432, 432 (1984), that, "clearly conveyed the message that. . . employees' support of [a] [u]nion would be futile,"Saint Luke's Hospital,supra and, consequently, violatedSection 8(a)(1) of the Act. See, e.g.,Kay Motors, 264NLRB 1030, 1030 (1982)In paragraphs 1 and 5 of his letter to the Commission,Leland Lewis admitted having told Pettaway that hewould have to withdraw from the Union to gain employ-ment with Respondent Section 8(a)(1) of the Act is vio-latedwhenever prospective employees are told, "thatnonmembershipin [a] union[is]a condition of employ-ment."Time-O-Matic v. NLRB,264 F.2d 96, 99 (7th Cir.1954).Accord:Daily TransitMix Corp.,238 NLRB 879fn. 1 (1978), enfd. 614 F 2d 777 (9th Cir. 1980).Similarly, Pettaway testified that during their Augusttelephone conversationLelandLewis had said that"every time I hire union, I get in trouble." At no pointdid Lewis actually deny having made that remark. In-stead,as set forth in sectionIII,B, supra,he testified onlythat it was "hard for me to believe that I said it that519way," claiming that, "we haven't had any problemshiring union people " But a statement of belief concern-ing the occurrence or nonoccurrence of an event orstatement "hardly qualifies as a refutation ofpositivetestimony and unquestionably [is] not enough to createan issue of fact"Roadway Express v. NLRB,647 F 2d415, 425-426 (4th Cir 1981). Moreover, paragraph 6 ofLeland Lewis' own letter to the Commission-in whichhe complains about a union member who had gone towork for Respondent after having withdrawn from theUnion and who then had been "hassled so much" that heresumed his membership and quit working for Respond-ent-shows that on one occasion Lewis at least felt thatproblems had arisen when Respondent had "hire[d]union " Accordingly, I credit Pettaway's testimony con-cerning that remark. Because the remark had been madeafterPettaway had responded negatively to LelandLewis's question about Pettaway's union membershipstatus,and inasmuch as Lewis admittedly had toldPettaway earlier that withdrawal from union membershipwould be the price of employment with Respondent, thisstatement was effectively an implied threat that Respond-ent would not be hiring union members, in this instanceso that Lewis could avoid "trouble."Concerning to the interrogation allegations, "interro-gation of prospective employees [about their union senti-ments] by a high company official is definitely coerciveand interfereswith an employee's rights"NLRB v.Tesoro Petroleum Corp,431 F.2d 95, 96 (9th Cir 1970)For, in an employment interview, "[t]he interviewee [canbe] expected to take seriously what [is] said,"EasternMaineMedical Center v.NLRB,658 F.2d 1 (1st Cir1981), and when an applicant is asked about union mat-ters, "he has ample reason to know from such question-ing itself . . . that the employer has a significant aversionto the employment of prounion applicants "Singer Co.,supra.Here it is not disputed that from April into Augustboth Lamont and Leland Lewis, Respondent's highestofficers, inquired-sometimes subtly and on other occa-sions directly-if Hall and Pettaway were continuing tomaintain membership in the Union. Moreover, as LelandLewis admitted, Pettaway had been told that he wouldnot be hired so long as he remained a union member Re-spondent argues that the questioning had been motivatedby concern for the welfare of Hall and Pettaway Buteven if true, that would not excuse or nullify the coer-cive effect of the questioning For, "the test of interfer-ence, restraint, and coercion under Sec. [a](1) of the Actdoes not turn on the employer's motive."NLRB v. Illi-noisToolWorks,153F.2d 811, 814 (7th Cir. 1946)."Rather, the test is whether the employer's conduct andwords reasonably tend to interfere with the exercise ofemployee rights "American Lumber Sales,229 NLRB414, 416 (1977). Furthermore, the fact that Jorgensen-so far as the record discloses a stranger to Leland Lewisprior to 11 August-also was questioned about his unionmembership when he applied for employment with Re-spondent, the fact that Leland Lewis expressed con-cern-in his letter to the Commission and in his Augusttelephone conversationwith Pettaway-about the ad- 520DECISIONSOF THE NATIONALLABOR RELATIONS BOARDverse effect on Respondent of hiring union members, andthe further fact that the Lewises have stated that Re-spondent intends to remain nonunion-at least until it be-comes more viable economically-all tend to refute anyaltruisticmotive advanced by Respondent for this ques-tioning and to show, instead, that Respondent's question-ing was part of an overall plan to avoid hiring unionmembers. Therefore, I conclude that by questioning pro-spective employees about their union membership status,Respondent's officials violated Section 8(a)(1) of the Act.Remaining for consideration is the allegation that therefusal to offer employment to Pettaway prior to Augustwas unlawfully motivated. Thisis anissue that, given thestate of the record, does not warrant prolonged analysis.As set forth in section III,A, supra, "the crucial inquirymust be directed to the state of mind of the official whomade the decision [not to offer employment to Pettawayearlier]."Advanced Installations,supra. The specific iden-tity of that person is not disclosed by the record. Pre-sumably it had been Leland Lewis inasmuch as he wasthe only official of Respondent who testified concerningthe reason(s) for not having offered employment toPettaway sooner. As the recitation of his conflicting tes-timony on this pointin section III,B,supra, shows, hisexplanation of Respondent's motive is internally contra-dictory, and, given his demeanor and testimony in otherareas, is not susceptible of belief. Indeed, under the Gen-eralCounsel's examination he disavowed every reasonfor not having offered Pettaway employment beforeAugust that he identified under examination by Respond-ent'scounsel.As a result, Respondent has advanced noreason at all for not having offered Pettaway employ-ment sooner. Moreover, aside from the fact that none ofthe reasons identified by Leland Lewis at the hearing ap-peared in his pretrial affidavit or in his letter to the Com-mission,the latter contained the outright admission thatPettaway had not been hired because he had not with-drawn from union membership. That admission elimi-natesany further question concerning the unlawfulnessof Respondent's motivation.Advanced Installations,supra,257 NLRB at 848, and cases cited therein.It really matters little whether, in trying to persuadePettaway to withdraw from the Union, Respondent'sconcern was for Pettaway's welfare or, alternatively, Re-spondent's concern' was for its own economic welfare.Whatever the underlying reason, Respondent refused tohire Pettaway before August because he would not with-draw from union membership and the Act expressly pro-hibits employment-related action intended to discouragemembership in labor organizations. In any event, I donot credit the assertions that Respondent's officials weremotivated by concern for Pettaway's welfare. Rather,the evidence shows that Respondent was concernedabout avoiding the possibility of what it regarded as pre-mature unionization of its employees-a possibility thatmight arise if members of the Union were hired.Therefore, a preponderance of the evidence showsthat Pettaway applied for employment with Respondent,that he was a member of the Union and remained onethroughout the spring and summer, that Respondentwould not hire active union members, and-as LelandLewis expressly admitted in his letter to the Commissionand as the other evidence in this matter shows-that Re-spondent refused to offer employment to Pettaway priortoAugust because he did not withdraw from unionmembership. In the absence of credible evidence thatPettaway would not have been offered employment hadhe withdrawn from the Union, that refusal violated Sec-tion 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAWLewis Mechanical and Metal Works, Inc. committedunfair labor practices 'affecting commerce, within themeaningof Section 2(6) and (7) of the Act, byexpressingfutility of union support by stating that it would never bea union shop; by telling applicants for employment, ex-pressly and by implication, that they must withdrawfrom union membership to obtain employment; and byinterrogating applicants for employment concerning theirunion membership and sympathies, in violation of Sec-tion 8(a)(1) of the Act, and, further, by refusing to hireMichael Pettaway because he would not withdraw hismembership in Sheet Metal Workers International Union,AFL-CIO, Local No. 60, in violation of Section 8(a)(3)and (1) of the Act.REMEDYHaving found that Lewis Mechanical and MetalWorks, Inc. engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desisttherefrom and that it take certain affirmative action to ef-fectuate the policies of the Act. Concerning to the latter,it shall be ordered to make whole Michael Pettaway forany loss of pay he may have suffered as a result of theunlawful refusal to offer him employment prior toAugust 1987. Backpay will be computed on a quarterlybasis,making deductions for interim earnings, F.W.Woolworth Co.,90 NLRB 289 (1950), and with interest tobe paid on the amounts owing and to be computed in themanner prescribed inFlorida Steel Corp.,231 NLRB 651(1977). See generallyIsisPlumbing Co.,139 NLRB 716(1962), enf. denied on different grounds 322 F.2d 913(9th Cir. 1963).4[Recommended Order omitted from publication.]4 The General Counselalso seeks inclusion ofa visitatorialprovision inthe remedialorder. However, the Board has not ordinarily provided forinclusionof such a provision as a remedy nor has it formulated anyguidelines for inclusion of such provisionsin remedialordersMoreover,nothing inthis case appears to give rise to the concerns that would war-rantinclusion of such a provision. Accordingly,Ideny theGeneralCounsel's request for its inclusion as part of the remedial order